       Case 4:18-cv-07503-HSG Document 39 Filed 07/24/19 Page 1 of 5



     E. Jeffrey Banchero (SBN 93077)
 1   ejb@bancherolaw.com
     BANCHERO LAW FIRM LLP
 2
     601 California Street, 13th Floor
 3   San Francisco, California 94111
     Telephone: (415) 398-7000
 4   Facsimile: (415) 484-7029

 5   Attorneys for Plaintiff
     ANTHONY C. LUSTIG
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9

10                                                      CASE NO. 18-CV-07503-HSG
     ANTHONY C. LUSTIG,
11                                                      PLAINTIFF’S STATEMENT RE:
                   Plaintiff,                           TELEPHONIC CONFERENCE RE
12
                                                        DOCKET NOS. 36 AND 37
13         v.
                                                        Judge:              Haywood S. Gilliam, Jr.
14   AZGEN SCIENTIFIC HOLDINGS PLC,
                                                        Conference Date: 3:00 P.M. July 24, 2019
15                 Defendant.
16

17

18         Plaintiff, Anthony C. Lustig (“Lustig”), provides the following statement in aid of the
19   Court’s request for a telephonic conference re: Docket Nos. 36 & 37.
20         Docket No. 36. Docket No. 36 is entitled Notice of Inability to Comply with Court Order
21   re Forwarding Documents to Defendant. Duane Morris LLP, former counsel of defendant, AzGen
22   Scientific Holdings PLC (“AzGen”), filed the Notice. The Notice of Inability to Comply is not a
23   notice of motion under Fed. R. Civ. P. 7 or Local Rule 7-11.
24         On March 13, 2019, Duane Morris LLP moved to withdraw as counsel for AzGen.           The
25   Court granted Duane Morris permission to withdraw, but conditioned the firm’s withdrawal as
26   follows:
27

28                                                -1-
     Plaintiff’s Statement Re: Telephonic Conference 18-CV-07503-HSG
       Case 4:18-cv-07503-HSG Document 39 Filed 07/24/19 Page 2 of 5




 1         “AzGen must obtain new counsel within 30 days of this Order. During this
 2         period, the Court directs Duane Morris to accept service of papers for
           forwarding to AzGen unless and until AzGen appears by other counsel. See
 3         Civil L.R. 11-5 (b). Duane Morris must notify AzGen of this condition. See
           id. Because AzGen is an Irish corporation with its principal place of business
 4         in Ireland, Duane Morris requests that it be allowed to electronically forward
           AzGen papers served. See Dkt. No. 19 at 2; Dkt. No. 21 at 1. The Court finds
 5         this reasonable. Duane Morris is directed to forward all papers to AzGen
           electronically and also to serve papers to AzGen by FedEx under Federal Rule
 6         of Civil Procedure 5 (b)(2)(c). If an alternative means of service is agreed
 7         upon between AzGen and Duane Morris, a written consent must be filed with
           the Court.
 8   (Order of Ct., dated 3/22/19, p. 3) 1
 9         On April 25, 2019, the Court entered an order “directing Duane Morris LLP to continue
10   accepting service of papers for forwarding electronically to Defendant AzGen until otherwise
11   ordered. Duane Morris need not continue sending papers to AzGen via FedEx.” (Order of Ct.,
12   dated 4/25/19.)
13         On June 12, 2019, Duane Morris filed a Notice of Inability to Comply with Court Order Re
14   Forwarding Documents to Defendant. In the Notice, Duane Morris represents that it received a
15   “bounce back notification” from a “general electronic mail address” for AzGen, and on this
16   ground requests that “the requirement in the April 25, 2019 minute order of electronic forwarding
17   be discontinued.” (Notice of Inability to Comply with Court Order Re Forwarding Documents to
18   Defendant, dated 6/12/19, p. 2.)
19         Plaintiff respectfully urges the Court to deny Duane Morris the relief it seeks, because the
20   relief would, in effect, rescind the condition on which the Court premised its order granting Duane
21   Morris permission to withdraw as AzGen’s counsel—i.e., that Duane Morris continue to accept
22   service of papers for forwarding to AzGen.
23

24
           1 Civil Local Rule 11-5(b), “Conditional Withdrawal,” provides, “When withdrawal by an
     attorney from an action is not accompanied by simultaneous appearance of substitute counsel or
25   agreement of the party pro se, leave to withdraw may be subject to the condition that papers may
     continue to be served on counsel forwarding papers, unless and until the client appears by other
26   counsel or pro se.”
27

28                                                -2-
     Plaintiff’s Statement Re: Telephonic Conference 18-CV-07503-HSG
       Case 4:18-cv-07503-HSG Document 39 Filed 07/24/19 Page 3 of 5



           The Court’s March 22 order required Duane Morris to forward papers to AzGen
 1
     “electronically” and “by FedEx under Federal Rule of Civil Procedure 5(b)(2)(c).” The Court’s
 2
     April 25 order reaffirmed Duane Morris’s obligation to continue accepting service of papers for
 3
     forwarding to AzGen. It merely eliminated the requirement that Duane Morris do so by both
 4
     methods; i.e., the order states “Duane Morris need not continue sending papers to AzGen via
 5
     FedEx.”
 6
           If a Duane Morris e-mail message “bounced back,” as it asserts, it does not follow that the
 7
     law firm should be relieved of its obligation to continue to accept service of papers for forwarding.
 8
     As the Court noted in its March 22 order, AzGen is an Irish corporation with its principal place of
 9
     business in Ireland. Plaintiff would be prejudiced, and the efficient administration of justice in
10
     this Court would be harmed, if plaintiff were required to serve pleadings and other papers in this
11
     case by mailing them overseas, or by being forced to invoke the onerous service requirements of
12
     the Hague Convention. See generally Irwin v. Mascott, No. C 97-4737, 2004 U.S. Dist. LEXIS
13
     28264, at #4 (N.D. Cal. Dec. 1, 2004).
14
           If Duane Morris can no longer send papers to an AzGen e-mail address, then the Court
15
     should, at a minimum, reinstate the requirement that Duane Morris accept service of papers for
16
     forwarding to AzGen by FedEx pursuant to Federal Rule of Civil Procedure 5(b)(2)(c)—as the
17
     March 22 order originally provided for.
18
            Simply put, Duane Morris should not be allowed to circumvent the Court’s March 22
19
     order, or the terms and spirit of Local Rule 11-5(b), because an e-mail it sent to an AzGen e-mail
20
     address “bounced back.” There is nothing in the “Notice of Inability to Comply” to suggest that
21
     AzGen’s business address, other mailing addresses the corporation uses, its Irish agent for service
22
     of process, or, indeed, other officers or individuals associated with AzGen, cannot accept papers
23
     under Fed. R. Civ. P. 5(b)(2)(C). Nor does the “Notice of Inability to Comply” suggest that
24
     AzGen’s founders and officers cannot be reached by telephone.
25
           For all the foregoing reasons, plaintiff, Anthony C. Lustig, respectfully requests that the
26
     Court deny the relief Duane Morris seeks, and that the Court reaffirm the condition imposed on
27

28                                                -3-
     Plaintiff’s Statement Re: Telephonic Conference 18-CV-07503-HSG
       Case 4:18-cv-07503-HSG Document 39 Filed 07/24/19 Page 4 of 5



     Duane Morris in the Court’s March 22 order—i.e, that Duane Morris continue to accept service of
 1
     papers in this case for forwarding to the defendant, AzGen.
 2
           Docket No. 37. Docket No. 37 is Plaintiff’s Administrative Motion for Entry of Protective
 3
     Order, which plaintiff filed on June 19, 2019. For the reasons stated in the motion, plaintiff
 4
     respectfully request that the Court grant the motion and issue the protective order.
 5

 6

 7
     Dated: July 24, 2019                                                /S/
 8
                                                              E. Jeffrey Banchero
 9

10                                                            Attorney for Plaintiff
                                                              Anthony C. Lustig
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                -4-
     Plaintiff’s Statement Re: Telephonic Conference 18-CV-07503-HSG
Case 4:18-cv-07503-HSG Document 39 Filed 07/24/19 Page 5 of 5
